      Case 2:19-cv-02007-DDC-KGG Document 16 Filed 09/09/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

LIFESTYLE PUBLICATIONS, LLC,                  )
                                              )
                              Plaintiff,      )
                                              )   Case No. 19-2007-DDC-KGG
               v.                             )
                                              )
RANDY HARDING,                                )
                                              )
                              Defendant.      )


                               MEMORANDUM AND ORDER

       Before the court is plaintiff Lifestyle Publications, LLC’s Motion for Entry of Default

Judgment. Plaintiff filed this action on January 4, 2019. Defendant Randy Harding was properly

served with process (Doc. 4) and had until February 17, 2019 to file a responsive pleading.

Defendant has not filed an answer or any other type of responsive pleading as of the date of this

Order. Therefore, defendant is in default under Fed. R. Civ. P. 55. The Clerk of Court entered a

default against defendant on April 3, 2019 (Doc. 9).

       Plaintiff’s motion asks the court to award $32,125.60 in expectation damages and

$19,962.56 in attorney’s fees. When ruling on a motion for default judgment, the court takes the

factual allegations in the complaint as true, “except for those relating to the amount of damages.”

Hermeris, Inc. v. McBrien, No. 10-2483-JAR, 2012 WL 1091581, at *1 (D. Kan. Mar. 30, 2012).

The court may award damages “‘only if the record adequately reflects the basis for [the] award

via a hearing or a demonstration by detailed affidavits establishing the necessary facts.’”

Demarsh v. Tornado Innovations, L.P., No. 08-2588-JWL, 2009 WL 3720180, at *2 (D. Kan.

Nov. 4, 2009) (quoting Adolph Coors Co. v. Movement Against Racism & the Klan, 777 F.2d

1538, 1544 (11th Cir. 1985) (further citations and internal quotation marks omitted)).
      Case 2:19-cv-02007-DDC-KGG Document 16 Filed 09/09/19 Page 2 of 2




       With its Motion for Default Judgment, plaintiff filed exhibits establishing the amount of

the requested damages and attorney’s fees. Doc. 15-1; Doc. 15-2. The court has reviewed

plaintiff’s supporting materials and finds that the record adequately reflects the basis for the

award requested. See Hermeris, Inc. v. McBrien, No. 10-2483-JAR, 2012 WL 1091581, at *2

(D. Kan. Mar. 30, 2012) (finding no hearing was required when the record “contains sufficiently

detailed affidavits and other documents by which the Court can determine damages without an

evidentiary hearing”).

       IT IS THEREFORE ORDERED BY THE COURT THAT that plaintiff’s Motion for

Entry of Default Judgment (Doc. 14) is granted. Under Fed. R. Civ. P. 55 and Local Rule 77.2,

the Clerk of the Court is instructed to enter judgment against defendant Randy Harding in the

amount of $52,088.16 plus post-judgment interest at the rate permitted by law.

       IT IS SO ORDERED.

       Dated this 9th day of September, 2019, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                  2
